TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                          NO. 03-15-00678-CV



                                   In re Harold Curtis Biddie


                     ORIGINAL PROCEEDING FROM BASTROP COUNTY



                             MEMORANDUM OPINION


                The petition for writ of mandamus is denied.1



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Filed: October 29, 2015




       1
           See Tex. R. App. P. 52.8(a).